COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Willis and
          Senior Judge Overton
Argued at Alexandria, Virginia


ARTHUR MIDDLETON SMITH
                                         MEMORANDUM OPINION * BY
v.   Record No. 0330-00-4                JUDGE NELSON T. OVERTON
                                            FEBRUARY 27, 2001
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                     Ann Hunter Simpson, Judge

           David B. Hargett (Morrissey & Hershner,
           P.L.C., on brief), for appellant.

           Shelly R. James, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Arthur Middleton Smith (appellant) appeals from a judgment of

the Circuit Court of Stafford County convicting him of obstructing

justice and two counts of assaulting a law enforcement officer.

Appellant contends his convictions should be reversed because he

was merely using reasonable force to resist an unlawful arrest.

Because appellant did not preserve the issue of the sufficiency of

the evidence for appeal, we affirm his convictions.

     Appellant was charged after he resisted being arrested for

allegedly being drunk in public.   After the Commonwealth rested,

appellant moved to strike the evidence on the ground that the

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
arrest was unlawful, that he therefore had the right to exercise

reasonable force to resist the unlawful arrest, and that his

actions in resisting the unlawful arrest had not been

unreasonable.   Appellant did not specifically challenge the

sufficiency of the evidence tending to prove that he had

obstructed justice.

       The trial court denied appellant's motion, and appellant

thereafter presented evidence.    Upon resting, appellant did not

renew his motion to strike.    He also did not move to set aside the

jury's verdict after the jury found him guilty on all three

counts.

       In a jury trial, the defendant must make a motion to strike

at the conclusion of all the evidence, or make a motion to set

aside the verdict, in order to preserve the question of the

sufficiency of the evidence.     McQuinn v. Commonwealth, 20 Va.

App. 753, 757, 460 S.E.2d 624, 626 (1995) (en banc); McGee v.

Commonwealth, 4 Va. App. 317, 321, 357 S.E.2d 738, 739-40

(1987).    A defendant does not preserve the sufficiency of the

evidence for appeal merely by raising the issue in his closing

arguments to the jury.    "[I]n a jury trial, the closing argument

is addressed to the jury, not the trial judge, and does not

require the trial judge to rule on the evidence as a matter of

law.    Only a motion to strike the evidence accomplishes that

objective in a jury trial."    Campbell v. Commonwealth, 12 Va.

App. 476, 481, 405 S.E.2d 1, 3 (1991).

                                 - 2 -
     Appellant did not renew his motion to strike at the close

of all the evidence or move to set aside the jury's verdict.

Accordingly, Rule 5A:18 bars our consideration of this question

on appeal.   Moreover, the record does not reflect any reason to

invoke the good cause or ends of justice exceptions to Rule

5A:18.

     The judgment of the trial court is affirmed.

                                                    Affirmed.




                               - 3 -